DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art does not disclose or suggest “wherein said bonded body further comprises a substrate-side intermediate layer between said interface layer and said piezoelectric monocrystalline substrate, said substrate-side intermediate layer having a composition of GyO(1-y) (G represents at least one element selected from the group consisting of niobium and tantalum and x < y ≤ 0.91)” in combination with the remaining elements of claim 1. The prior art does not disclose or suggest “wherein said bonded body further comprises a bonding layer-side intermediate layer between said interface layer and said bonding layer, said bonding layer-side intermediate layer having a composition of JxO(1- x) (J represents at least one element selected from the group consisting of niobium and tantalum and x < z 0 ≤ 0.95)” in combination with the remaining elements of claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inoue et al. (US 2019/0123709) and Yamamoto et al. (US 2020/0186119) discloses a bonded body including a piezoelectric substrate and supporting substrate, as well as bonding and interface layers, but do not disclose the claimed materials for the bonding and interface layers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837